2016 UT App 75



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF J.M.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                            E.M.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                        No. 20151031-CA
                       Filed April 14, 2016

       Second District Juvenile Court, Ogden Department
                The Honorable Sharon S. Sipes
                           No. 146358

            Jason B. Richards, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorney
                          for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN, and
                     KATE A. TOOMEY.

PER CURIAM:

¶1     E.M. (Mother) appeals from the juvenile court’s
permanency order placing J.M. in the custody and legal
guardianship of relatives and terminating the juvenile court’s
jurisdiction over the matter.

¶2    ‚*I+n order to overturn the juvenile court’s decision
*concerning the permanent status of a child,+ ‘the result must be
against the clear weight of the evidence or leave the appellate
court with a firm and definite conviction that a mistake has been
                             In re J.M.


made.’‛ In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
omitted). We ‚review the juvenile court’s factual findings based
upon the clearly erroneous standard.‛ In re E.R., 2001 UT App
66, ¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous only
when, in light of the evidence supporting the finding, it is
against the clear weight of the evidence. See id. Further, we give
the juvenile court a ‚‘wide latitude of discretion as to the
judgments arrived at’ based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ ‘special training, experience and interest in
this field.’‛ Id. (citations omitted). Finally, ‚*w+hen a foundation
for the court’s decision exists in the evidence, an appellate court
may not engage in a reweighing of the evidence.‛ In re B.R., 2007
UT 82, ¶ 12.

¶3      While Mother argues that there was insufficient evidence
to support the juvenile court’s determination that reunification
with Mother was not in J.M.’s best interest, the record supports
the juvenile court’s decision. J.M. did not want to return to
Mother’s custody. J.M. did not believe that Mother had made the
necessary changes in her life that would prevent the family from
being in the exact same circumstances that led to J.M.’s removal
in the first place. J.M.’s individual desires were even more
important in this case because he was receiving therapy due to
the trauma caused by Mother’s alcohol abuse and resulting
neglect. These issues with trauma were reflected in the fact that
at points during the reunification period J.M. would feel
physically ill before and after visits with Mother. Further, J.M.’s
therapist testified that J.M. experienced a significant amount of
anxiety at the thought of returning to Mother’s care, and the
therapist would not recommend such a return without a safety
plan. This evidence supports the juvenile court’s determination
that it was not in J.M.’s best interest to be reunited with Mother.

¶4     Further, despite the fact that Mother’s therapist testified
that Mother was doing very well in therapy, the juvenile court
specifically found that the therapist’s testimony did not weigh in



20151031-CA                     2                 2016 UT App 75
                            In re J.M.


favor of reunification because the testimony did not demonstrate
how this round of treatment would have a better result than
previous attempts at treatment. Mother had been through
alcohol treatment and therapy on several previous occasions.
Each time, her counselors had indicated how well Mother was
doing and how she was learning from past mistakes. However,
each time, Mother reverted to her previous behavior of alcohol
abuse, sometimes within as little as one month of the reports
detailing her positive progress. Based on the failure to address
this issue, the juvenile court determined that the therapist’s
testimony was not overly helpful. Ultimately, there was
evidence in the record to support the juvenile court’s decision
that reunification was not in J.M.’s best interest, and it is not
within our province to reweigh that evidence. See id.

¶5      Mother next argues that the juvenile court erred in
determining that the Division of Child and Family Services
(DCFS) provided reasonable efforts to reunite her with J.M. In so
arguing, Mother points to only one alleged deficiency in DCFS’s
efforts to reunite her with J.M., namely its alleged failure to
timely begin reunification or family therapy. However, a review
of the juvenile court’s findings, as well as the record as a whole,
demonstrates that the reason family therapy was not more
extensive or begun earlier was due to J.M.’s need to undergo
trauma therapy prior to joint therapy with Mother. J.M.’s trauma
therapy was necessitated by the trauma caused by Mother’s
years of alcohol abuse and resulting neglect of J.M. The fact that
J.M. was not in a position to begin family reunification therapy
until late in the process cannot be used as a ground to challenge
DCFS’s reunification efforts. Under the circumstances, we cannot
say that the juvenile court’s findings concerning DCFS’s efforts
to reunify Mother with J.M. were against the clear weight of the
evidence. Further, those findings support the juvenile court’s
ultimate determination that such efforts were reasonable.

¶6    Affirmed.




20151031-CA                     3                2016 UT App 75